DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 25, 31, 37, and 38 have been fully considered, but are not persuasive.
Applicant argues none of the cited references, either taken alone or together in combination, consider setting mapping information for mapping an omnidirectional image to a 3D model, in which the mapping information includes rotational angle information that specifically includes an angle of rotation of the omnidirectional image necessary to set an inclination of the reference image to the predetermined inclination at a time of mapping the omnidirectional image to the 3D model so that a position of the reference image within the omnidirectional image is mapped onto the reference position of the 3D model, and further, the angle of rotation being in a counterclockwise direction about an axis corresponding to the predetermined visual line direction of the viewer when the viewing position of the viewer is the center of the 3D model.
The examiner respectfully disagrees.  Oh teaches encapsulation-processing unit may encapsulate the 360-degree-video-related metadata in the form of a file (par. 91, Fig. 2), which may be an MPD file (par. 160, 190, and 459, Fig. 22 and 23).  The metadata is for re-projecting the 360-degree video data in a 3D space (par. 106, Fig. 3).  The process of re-projecting the 2D image (having 360-degree video data) in a 3D space may be called mapping and the 3D space may be a 3D model, such as a sphere, a cube, a cylinder, or a pyramid (par. 73 and 86, Fig. 1). 
Oh further teaches information about the rotation of regions in the 2D image (having 360-degree video data), i.e. the rotational direction and the rotational angle, may be signaled by the 360-degree-video-related metadata (par. 86-87 and 95, Fig. 2).  Fig. 16 and 17 show information related to rotational angle, such as a surface_pitch_angle field, a surface_yaw_angle field, a surface_roll_angle field, and a region_rotation field. The position in 3D space may be expressed using pitch, yaw, and roll (par. 131-133, Fig. 5).
Oh further teaches using the metadata to re-project only the portion of the 360-degree video data corresponding to a specific area in the 3D space (par. 106, Fig. 1 and 3), such as the center point region described by the x and y coordinates at the pitch, yaw, roll location and the extent of rotation (angle) about the yaw, pitch, and roll axes when the region is located in 3D space (par. 172, 180, 322, and 324-325, Fig. 16 and 17).  Fig. 5 shows rotating counterclockwise direction around the roll axis.
Oh does not explicitly disclose the term inclination, however Mitsui teaches an inclination (Roll angle of rotation) (par. 85).  It would have been obvious to one of ordinary skill in the art, having the teachings of Oh and Matsui before the effective filing date of the claimed invention to use the terminology inclination for roll angle as disclosed by Matsui.  The motivation for doing so would have been for image processing such as image correction (Matsui – par. 85).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0084428 A1) in view of Kim et al. (US 2014/0267593 A1) and further in view of Mitsui et al. (US 2016/0165136 A1).
Regarding claims 25, 31, 37, and 38, Oh teaches: A file generation device and method comprising: 
a setting section configured to generate a file [encapsulation-processing unit may encapsulate the 360-degree-video-related metadata in the form of a file (par. 91, Fig. 2), which may be an MPD file (par. 160, 190, and 459, Fig. 22 and 23)] which sets mapping information for mapping an omnidirectional image to a 3D model [the metadata is for re-projecting the 360-degree video data in a 3D space (par. 106, Fig. 3).  The process of re-projecting the 2D image (having 360-degree video data) in a 3D space may be called mapping and the 3D space may be a 3D model, such as a sphere, a cube, a cylinder, or a pyramid (par. 73 and 86, Fig. 1)], 
wherein the mapping information includes rotational angle information of the omnidirectional image [Information about the rotation of regions in the 2D image (having 360-degree video data), i.e. the rotational direction and the rotational angle, may be signaled by the 360-degree-video-related metadata (par. 86-87 and 95, Fig. 2).  Fig. 16 and 17 show information related to rotational angle, such as a surface_pitch_angle field, a surface_yaw_angle field, a surface_roll_angle field, and a region_rotation field.] at a reference position of the 3D model [the position in 3D space may be expressed using pitch, yaw, and roll (par. 131-133, Fig. 5)] and
a position of a reference image within the omnidirectional image [X and Y coordinates of a region within the 2D image, such as a horizontal_offset field and a vertical_offset field (par. 8 and 322, Fig. 16)], to map the reference image in the omnidirectional image to the reference position of the 3D model [using the metadata to re-project only the portion of the 360-degree video data corresponding to a specific area in the 3D space (par. 106, Fig. 1 and 3), such as the region described by the x and y coordinates at the pitch, yaw, and roll location when the region is located in 3D space (par. 322 and 324, Fig. 16 and 17)], 
wherein the reference position of the 3D model is a position on the 3D model corresponding to a predetermined visual line direction of a viewer when a viewing position of the viewer is a center of the 3D model [re-projecting an area or field of view in the video being viewed by the user when the user is viewing the center of the area or field of view (par. 79-80, 172, and 324, Fig. 8-9 and 16-17)], 
the reference image in the omnidirectional image is mapped to the reference position of the 3D model at a predetermined roll angle, the predetermined roll angle being set based on the rotational angle information of the omnidirectional image at the reference position of the 3D model [using the metadata to re-project only the portion of the 360-degree video data corresponding to a specific area in the 3D space (par. 106, Fig. 1 and 3), such as the region described by the x and y coordinates at the pitch, yaw, roll location and the extent of rotation (angle) about the yaw, pitch, and roll axes when the region is located in 3D space (par. 172, 180, 322, and 324-325, Fig. 16 and 17)]
wherein the rotational angle information includes an angle of rotation, in a counterclockwise direction about an axis corresponding to the predetermined visual line direction of the viewer when the viewing position of the viewer is the center of the 3D model, of the omnidirectional image necessary to set a roll angle of the reference image to the predetermined roll angle at a time of mapping the omnidirectional image to the 3D model so that a position of the reference image within the omnidirectional image is mapped onto the reference position of the 3D model [using the metadata to re-project only the portion of the 360-degree video data corresponding to a specific area in the 3D space (par. 106, Fig. 1 and 3), such as the center point region described by the x and y coordinates at the pitch, yaw, roll location and the extent of rotation (angle) about the yaw, pitch, and roll axes when the region is located in 3D space (par. 172, 180, 322, and 324-325, Fig. 16 and 17).  Fig. 5 shows rotating counterclockwise direction around the roll axis.]
wherein the setting section is implemented via at least one processor [The above-described parts, modules, or units may be processors (par. 519 and 521)].
While Oh discloses rotating the region, mapping the rotated region on the 2D image, signaling information about the rotational angle in the 360-degree-video-related metadata (par. 95), and using the metadata to re-project the image in 3D space (par. 106), which suggests the rotational angle would be used to re-project the image in 3D space, Oh does not explicitly disclose: to rotate the reference image in the omnidirectional image with respect to the reference position of the 3D model; the predetermined roll angle is an inclination and the roll angle is an inclination.
Kim teaches: to rotate and map an image with respect to the reference position of the 3D model [using a rotation angle of an image to generate a rotation transform matrix when projecting a 2-D image to a 3-D sphere by (par. 93-96, Fig. 14)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Oh and Kim before the effective filing date of the claimed invention to use the mapping information including rotational angle information of the omnidirectional image at a reference position of the 3D model disclosed by Oh to rotate the reference image in the omnidirectional image with respect to the reference position of the 3D model when mapping as suggested by Oh, since Kim discloses rotating the image using a rotation angle when mapping to the 3D model.  The motivation for doing so would have been to correct a matching error when projecting images onto a sphere (Kim – par. 57).  Therefore, it would have been obvious to combine the teachings of Oh and Kim to obtain the invention as specified in the instant claim.
Kim does not explicitly disclose: the predetermined roll angle is an inclination and the roll angle is an inclination.
Mitsui teaches the predetermined roll angle is an inclination and the roll angle is an inclination [an inclination (Roll angle of rotation) (par. 85)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Oh, Kim, and Matsui before the effective filing date of the claimed invention to use the terminology inclination for roll angle as disclosed by Matsui.  The motivation for doing so would have been for image processing such as image correction (Matsui – par. 85).  Therefore, it would have been obvious to combine the teachings of Oh and Kim with Matsui to obtain the invention as specified in the instant claim.
Regarding claims 26 and 32, Oh, Kim, and Matsui teach the device of claim 25; Oh further teaches: the setting section is configured to set drawing plane information of a drawing plane of the 3D model, and wherein the drawing plane information includes plane type information indicating that the drawing plane is a two-dimensional plane or a spherical surface is provided as information on the surface to be drawn of the 3D model [vr_geometry field and projection _scheme field may set projection on a 2D image or on a 3D model of a sphere (par. 165-166, Fig. 8, 9, 11, and 17)].
Regarding claims 27 and 33, Oh, Kim, and Matsui teach the device of claim 26; Oh further teaches: the drawing plane information includes angular information corresponding to the drawing plane [The yaw field, the pitch field, and the roll field indicate amount of rotation (par. 482-483, Fig. 8, 9, and 23)].
Regarding claims 28 and 34, Oh, Kim, and Matsui teach the device of claim 27; Oh further teaches: the angular information includes an azimuth angle, an elevation angle, a rotational angle, a lateral angle of view, and a longitudinal angle of view [The yaw field, the pitch field, and the roll field indicate amount of rotation.  The field_of_view field may indicate a vertical/horizontal field of view (par. 482-483, Fig. 8, 9, and 23)].
Regarding claims 29 and 35, Oh, Kim, and Matsui teach the device of claim 28; Oh further teaches: the drawing plane is grouped, and wherein the drawing plane information further includes group information indicating a group to which the drawing plane belongs, and information on an angle of an entire two-dimensional plane corresponding to all drawing planes belonging to the group [Indicate the projection scheme (group) used when the 360-degree video data is projected on the 2D image.  Using angles, such as yaw, pitch, and roll for the group (par. 207 and 229, Fig. 9 and 17)].
Regarding claims 30 and 36, Oh, Kim, and Matsui teach the device of claim 29; Oh further teaches: the setting section is configured to set information of a radius of a sphere as the 3D model into the file [setting radius of the sphere as the 3D model (par. 165, Fig. 9)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohki (US 2014/0375762 A1) - INFORMATION PROCESSING APPARATUS AND METHOD, IMAGE PROCESSING APPARATUS AND METHOD, AND PROGRAM.
Inagaki – (US 2010/0053325 A1) - IMAGE CONVERTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424